United States District Court
Northern District of California

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF CALIFORNIA

SAVITA RAJ, Case No. 18-cv-01802-CRB
Plaintiff,

V ORDER OF DISMISSAL

UNTTED AIRLINES, INC.,
Defendant.

 

 

Plaintiff Savita Raj has failed to appear at the case management conference on
December 14, 2018. Defendant United Airlines also reports that Raj has failed to cooperate
in submitting a joint case management statement and has remained unresponsive as to the
scheduling of depositions Dkt. 49. Federal Rule of Civil Procedure 41(b) permits the
involuntary dismissal of an action or claim for a plaintist failure to prosecute In light of
Raj’s failure to participate in this case, the case is DISMISSED WITHOUT PREJUDICE
for failure to prosecute

IT IS SO ORDERED. q

Dated: December 14, 2018

CHARLES R. BREYER
United States District Judge

 

 

